Citation Nr: 1504495	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for multi-level fact degeneration of the lumbar spine at L2-3, L3-4, L4-5, and L5-S1.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, right knee contusion, to include whether the reduction of the 20 percent rating to a 10 percent rating, effective April 21, 2012, was proper.

3.  Entitlement to an extension of a temporary total rating (TTR) past December 31, 2010, for convalescence purposes following surgery for a service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The RO in Hartford, Connecticut has jurisdiction over the case. 

For clarification purposes, in March 2010 the Veteran submitted a claim for an increased rating for his low back disorder.  In a July 2010 rating decision, the RO proposed to decrease the 40 percent rating for his back disorder to 20 percent.  The reduction was implemented by means of a February 2011 rating decision, effective from April 1, 2011.  

In June 2011, the Veteran requested a temporary total rating under 38 C.F.R. § 4.30 following back surgery in November 2010.  In December 2011, he submitted a claim for an increased rating for his service-connected right knee disorder.

In a June 2012 rating decision, the 40 percent rating for the Veteran's low back disorder was restored, effective April 1, 2011.  However, the March 2010 claim for an increased rating in excess of 40 percent still remained on appeal.  Accordingly, in June 2012 the RO issued a Statement of the Case addressing that claim, and the Veteran perfected an appeal.  See Substantive Appeal, received July 6, 2012.

In August 2012, the RO awarded a temporary total rating under 38 C.F.R. § 4.30 following back surgery effective from November 19, 2010 to December 31, 2010.  In January 2013, the RO reduced the 20 percent rating assigned for the Veteran's right knee disorder to 10 percent, effective from April 21, 2012.  

In August 2014, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the claims file.  

The issues of entitlement to a rating in excess of 40 percent for a lumbar spine disorder, entitlement to a rating in excess of 20 percent for a right knee disorder, and entitlement to an extension of a temporary total rating for convalescent purposes beyond May 25, 2011 following surgery for a service-connected lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show the Veteran's improved range of motion of the right knee has actually improved his ability to function under the ordinary conditions of life and work.

2.  As a result of surgery due to his service-connected lumbar spine disability, the Veteran required convalescence from January 1, 2011 to May 25, 2011.


CONCLUSIONS OF LAW

1.  The reduction from a 20 percent rating to a 10 percent rating for residuals, right knee contusion, was not proper.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a temporary total rating for convalescence from January 1, 2011 to May 25, 2011 have been met.  38 C.F.R. §§ 3.102, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction of Right Knee Rating

The Veteran contends that the reduction of his 20 percent rating to 10 percent for his right knee disability was improper and that the 20 percent rating should be restored.  The Board agrees, and will restore the Veteran's 20 percent rating.  The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

A May 2004 rating decision granted service connection for residuals of a right knee contusion and assigned noncompensable rating under Code 5299-5260 (for limited range of flexion).  A September 2006 rating decision increased the disability rating to 10 percent.

In July 2010, his rating for a right knee disability was increased to 20 percent, with an effective date of March 17, 2010, based on a May 2010 VA examination.  During the examination, he showed limited flexion to 40 degrees.  The Veteran complained of daily pain, weakness, stiffness, swelling, instability, locking, fatigability, and lack of endurance.  Precipitating factors include prolonged walking and sitting.  The diagnosis was degenerative joint disease of the knee.  The examiner noted moderate functional impairment.  The criteria for a 20 percent rating is limited flexion to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  The RO, in giving him the benefit of the doubt, found that this result more closely approximated a 20 percent than a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7.

In December 2011, he filed a claim for a higher rating for his right knee disability.  At the April 2012 VA examination, his flexion was measured to 90 degrees.  The examiner noted that there was functional impairment due to pain on movement and interference with sitting, standing, and weight-bearing.  At the February 2014 VA examination, his flexion was to 135 degrees, with pain starting at 90 degrees.  The examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  During an August 2014 Board hearing, the Veteran testified that he has tingling, and sharp pain.  He also reported his knee buckles and he feels like he may fall.   

Although the VA examinations show an improvement in the Veteran's range of motion, the crux of this issue is whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  The Board finds that it does not.  The VA examination reports have illustrated that, despite the improved motion, he still has limitations on standing and walking, which have not improved.  As VA has not shown that his improved range of motion has actually improved his ability to function under the ordinary conditions of life and work, his 20 percent rating is restored.  Id.  The issue of entitlement to a rating in excess of 20 percent is addressed in the remand below.

Extension of Temporary Total Rating Beyond December 31, 2010

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) .

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.

In this case, VA progress notes indicate the Veteran underwent a take-down of L-5S1 instrumentation, left iliac crest graft, L5-S1 hemilaminectomy, L5-S1 arthrodesis, and L5-S1 posterolateral instrumented fusion on November 19, 2010.  An August 2014 letter from M. M., PA-C, indicates that the Veteran was unable to drive, then on May 25, 2011, was released to light duty with no lifting greater than eight pounds.  She noted that the Veteran was out of work from November 19, 2010 to May 25, 2011, which is within the guidelines for convalescing recovery for this type of surgery. 

At present, the Veteran has an assigned temporary total disability rating from November 19, 2010 to December 31, 2010.  However, as he underwent surgery for a service-connected disability necessitating convalesce from November 19, 2010 to May 25, 2011, the criteria for a temporary total rating under 38 C.F.R. § 4.30 have been met and the claim for that benefit is granted from January 1, 2011 to May 25, 2011.  See 38 U.S.C.A. § 5107(b).  The issue of entitlement to an extension of a temporary total rating past May 25, 2011, is addressed in the remand below.


ORDER

The reduction from a 20 percent rating to a 10 percent rating for service-connected residuals, right knee contusion, was not proper, and the 20 percent rating is restored, effective April 21, 2012.

Entitlement to an extension of a temporary total rating for convalescence purposes from January 1, 2011 to May 25, 2011, following surgery for a service-connected lumbar spine disorder is granted.


REMAND

Entitlement to a disability rating in excess of 40 percent for multi-level fact degeneration of the lumbar spine at L2-3, L3-4, L4-5, and L5-S1; Entitlement to a disability rating in excess of 20 percent for service-connected residuals, right knee contusion; and Entitlement to an extension of a temporary total rating for convalescence purposes beyond May 25, 2011 for a service-connected lumbar spine disorder

During the August 2014 hearing, the Veteran testified that he was undergoing physical therapy at ECRU in Norwich, Connecticut, for his service-connected lumbar spine disability.  However, there are no private treatment records from that provider in the claims file.  As such, the Board finds a remand is necessary to obtain any outstanding treatment records related to the Veteran's service-connected lumbar spine disability. 

The Board also notes that during the August 2014 hearing, the Veteran testified to neurological deficits related to his service-connected lumbar spine disability.  An examination should be conducted to determine the extent of any neurological impairment related to his service-connected lumbar spine disability. 

In addition, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While a copy of the award letter is associated with the claims folder, the records considered by SSA in reaching that determination have not been obtained.  These records should be obtained on remand.  

As the case must be remanded for the foregoing reasons, the Veteran's updated VA and private treatment records should be obtained, and he should be afforded a current VA examination of his right knee.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2012.

2.  Make arrangements to obtain the Veteran's complete treatment records from ECRU Physical Therapy and from Dr. Salimi; as well as his treatment records from John G. Struger, M.D., dated since April 2012.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  After the above records have been obtained, schedule the Veteran for appropriate VA examinations to assess the current severity of his low back disorder and right knee disorder.  Appropriate DBQs should be filled out for this purpose, if possible.

5.  Next, if warranted, refer the case to the Veterans Service Center Manager, for approval of any further extension of the convalescence rating past May 25, 2011, under 38 C.F.R. § 4.30(b).

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


